DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7-13, 15-16, 19-20, 23-24, 29 and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shichman et al., US 2018/0132011 A1 (hereinafter “Shichman”).

As per claims 1, 29, and 30, Shichman teaches:
loading content of a web page, wherein the content includes a frame for a plurality of short-form videos (Shichman ¶ 0168), where a webpage is loaded inasmuch as it is analyzed, where the point of insertion or embedding is the frame as claimed;
analyzing the content of the web page for textual information (Shichman ¶ 0168), where text of the webpage is analyzed;
accessing a short-form video server (Shichman ¶ 0039), where video streams/clips are obtained from a server;
selecting a plurality of short-form videos from the short-form video server based on the textual information, wherein the selecting includes automatically curating the plurality of short-form videos (Shichman ¶ 0168, “select one or more segments of a video clip”), where a plurality of segments, each a short-form video of the plurality of short-form videos, are selected;
populating the frame on the web page with the plurality of short-form videos obtained from the short-form video server (Shichman ¶ 0168, “include or embed the selected segments in the webpage”); and
displaying representations of the plurality of short-form videos within the frame on the web page (Shichman ¶ 0168), where the segments are displayed inasmuch as they are selected.

As per claim 7, the rejection of claim 1 is incorporated, and Shichman further teaches:
wherein the automatic curating is based on a long short-term memory model which tracks recent behavior by a user accessing the web page (Shichman ¶ 0083), where ranking input is the behavior.

As per claim 8, the rejection of claim 1 is incorporated, and Shichman further teaches:
wherein the curating uses temporally weighted behaviors by a user accessing the web page (Shichman ¶ 0148), where user chatter is the behavior, where the number of mentions is the weight.

As per claim 9, the rejection of claim 1 is incorporated, and Shichman further teaches:
wherein the frame is added to an existing web page to facilitate display of relevant short-form videos (Shichman ¶ 0168, “include or embed the selected segments in the webpage”).

As per claim 10, the rejection of claim 1 is incorporated, and Shichman further teaches:
wherein the frame on the web page pulls the plurality of short-form videos from the short-form video server (Shichman ¶ 0039), where video streams/clips are obtained from a server.

As per claim 11, the rejection of claim 1 is incorporated, and Shichman further teaches:
augmenting the textual information with metadata and performing the selecting the plurality of short-form videos based on the metadata (Shichman ¶¶ 0089, 0110), where metadata indicating “specific player, team, game, or event” is in the process of determining context.

As per claim 12, the rejection of claim 11 is incorporated, and Shichman further teaches:
augmenting the textual information with image information and performing the selecting the plurality of short-form videos based on the image information (Shichman ¶¶ 0068, 0089, 0110), where processing text includes identifying a player, identifying an image of the player, and identifying video based on the image of the player.

As per claim 13, the rejection of claim 11 is incorporated, and Shichman further teaches:
 augmenting the textual information with themes extracted from the web page and wherein the selecting is based on ranking associations of metadata with short-form video theme information (Shichman ¶¶ 0089, 0110), where themes involving a “specific player, team, game, or event” are extracted, where videos are selected based on their association with the player, etc..

As per claim 15, the rejection of claim 1 is incorporated, and Shichman further teaches:
receiving a response to a call to action embedded within the frame on the web page (Shichman ¶¶ 0092, 0171), where further chatter is received as responses to the predefined comments.

As per claim 16, the rejection of claim 15 is incorporated, and Shichman further teaches:
providing a second plurality of short-form videos, based on the response to the call to action, from the short-form video server wherein criteria for the second plurality of short-form videos modifies the automatic curating of the plurality of short-form videos (Shichman ¶ 0171), where further videos are selected based on user chatter.

As per claim 19, the rejection of claim 1 is incorporated, and Shichman further teaches:
using adaptive learning for the selecting, based on a user's web page behavior (Shichman ¶ 0171), where chatter is the behavior.

As per claim 20, the rejection of claim 19 is incorporated, and Shichman further teaches:
wherein the adaptive learning includes collecting the user's web page behavior before the selecting (Shichman ¶ 0171), where chatter is collected to determine which videos to select.

As per claim 23, the rejection of claim 19 is incorporated, and Shichman further teaches:
wherein the adaptive learning comprises comparing other users' historical patterns of web page behavior with the user's web page behavior (Shichman ¶¶ 0090-92, 0171), where determining a high interest compares chatter to other chatter to determine if it is about the same player or team.

As per claim 24, the rejection of claim 19 is incorporated, and Shichman further teaches:
wherein the adaptive learning combines the user's web page behavior with contextual information from the web page (Shichman ¶¶ 0108, 0115), where both chatter and text on the page is used to determine context, e.g., a name of a player.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shichman et al., US 2018/0132011 A1 (hereinafter “Shichman”), in view of Yao et al., US 2017/0109584 A1 (hereinafter “Yao”).

As per claim 2, the rejection of claim 1 is incorporated, but Shichman does not explicitly teach:
wherein the automatic curating comprises selecting, by a neural network, a subset of the plurality of short-form videos that are appropriate for the web page.

The analogous and compatible art of Yao, however, teaches using a neural network to select a video segment that is most relevant for an overall video (Yao Abstract).

It would therefore have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Shichman with those of Yao to select the segments of an overall video using a neural network – the claimed curating – as in Yao in order to better present video relevant to the webpage content detected by Shichman.

As per claim 3, the rejection of claim 2 is incorporated, but Shichman does not explicitly teach:
wherein the automatic curating comprises machine learning.

The analogous and compatible art of Yao, however, teaches using a neural network – a form of machine learning – to select a video segment that is most relevant for an overall video (Yao Abstract).

It would therefore have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Shichman with those of Yao to select the segments of an overall video using a neural network – the claimed curating – as in Yao in order to better present video relevant to the webpage content detected by Shichman.

As per claim 4, the rejection of claim 2 is incorporated, and Shichman further teaches:
wherein the automatic curating provides the subset of videos based on contextual information from the web page (Shichman ¶¶ 0107, 0168), where video is selected based on contextual information.

As per claim 5, the rejection of claim 4 is incorporated, and Shichman further teaches:
wherein the contextual information is based on natural language processing for audio information from the web page (Shichman ¶ 0107, “content generation unit 335 or another unit in system 300 may use textual analysis or Natural language processing (NLP) in order to extract key parameters such as people, athletes, events, sports games, objects, meanings, in text posts and articles and determine the context of parameters”).

As per claim 6, the rejection of claim 4 is incorporated, and Shichman further teaches:
wherein the contextual information is based on video information from the web page (Shichman ¶ 0063), where video is analyzed.

Claim(s) 14, 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shichman et al., US 2018/0132011 A1 (hereinafter “Shichman”).

As per claim 14, the rejection of claim 1 is incorporated, but Shichman does not explicitly teach:
auto playing the plurality of short-form videos within the frame.

Official notice is taken of auto-playing videos on a webpage in the prior art.

It would therefore have been obvious to one of ordinary skill in the art at the time of filing to take the videos on a webpage of Shichman (Shichman ¶ 0109) and autoplay them as in the prior art as a design choice.

As per claim 21, the rejection of claim 19 is incorporated, but Shichman does not explicitly teach:
wherein the adaptive learning includes collecting the user's swipes and/or clicks on the web page.

Official notice is taken of social network webpages containing a button to leave a comment (e.g., a “Tweet” or “Reply” button on twitter).

It would therefore have been obvious to one of ordinary skill in the art at the time of filing that tracking comments on social media as in Shichman (Shichman ¶ 0091) in order to select videos for display would encompass collecting clicks as claimed.

As per claim 22, the rejection of claim 21 is incorporated, but Shichman does not explicitly teach:
wherein the adaptive learning includes collecting the user's swipes and/or clicks on web pages related to the web page.

Shichman, however, teaches collecting user’s comments on web pages related to a web page (Shichman ¶¶ 0090-92), where tweets are created of a video when there is sufficient chatter, where individual tweets are respective related web pages.  Official notice is further taken of social network webpages containing a button to leave a comment (e.g., a “Tweet” or “Reply” button on twitter).

It would therefore have been obvious to one of ordinary skill in the art at the time of filing that tracking comments on social media as in Shichman (Shichman ¶ 0091) in order to select videos for display would encompass collecting clicks as claimed.

Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shichman et al., US 2018/0132011 A1 (hereinafter “Shichman”), in view of Bentley et al., US 2014/0376876 A1 (hereinafter “Bentley”).

As per claim 25, the rejection of claim 19 is incorporated, but Shichman does not teach:
wherein the adaptive learning includes demographic data about the user.

The analogous and compatible art of Bentley, however, teaches data mining user demographics to determine a video to present to a user (Bentley ¶ 0040).

It would therefore have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Shichman using the teachings of Bentley to data mine demographic data about the user as in Bentley in order to determine which videos to present contextually within the webpage as user interests (Shichman ¶ 0164) in Shichman, as doing so would lead to presenting videos that the user would have greater interest in.

Claim(s) 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shichman et al., US 2018/0132011 A1 (hereinafter “Shichman”), in view of Paruchuri et al., US 2015/0278348 A1 (hereinafter “Paruchuri”).

As per claim 26, the rejection of claim 19 is incorporated, but Shichman does not teach:
comprising an opting-in by the user to collect additional web page behavior.

The analogous and compatible art of Paruchuri, however, teaches opting-in to data collection to collect additional web page behavior in order to determine a user’s interests (Paruchuri ¶ 0078).

It would therefore have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Shichman using the teachings of Bentley to opt-in to collect additional web page behavior by the user as in Paruchuri in order to determine which videos to present contextually within the webpage as user interests (Shichman ¶ 0164) in Shichman, as doing so would lead to presenting videos that the user would have greater interest in.

As per claim 27, the rejection of claim 26 is incorporated, and Shichman further teaches:
wherein the additional web page behavior includes monitoring the user's web page behavior on additional websites.

The analogous and compatible art of Paruchuri, however, teaches opting-in to data collection to monitor a user’s web page behavior on other websites in order to determine a user’s interests (Paruchuri ¶ 0078).

It would therefore have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Shichman using the teachings of Bentley to opt-in to collect additional web page behavior by the user as in Paruchuri in order to determine which videos to present contextually within the webpage as user interests (Shichman ¶ 0164) in Shichman, as doing so would lead to presenting videos that the user would have greater interest in.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM SPIELER whose telephone number is (571)270-3883. The examiner can normally be reached Monday-Friday, 11-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM SPIELER
Primary Examiner
Art Unit 2159



/WILLIAM SPIELER/              Primary Examiner, Art Unit 2159